*109Reversed June 13, 1916.
On the Merits.
(158 Pac. 173.)
The defendant answered, admitting that the deceased was killed by collision with the truck driven by its employee, but denied the allegations of negligence and want of care on the part of its driver. There was also a plea of contributory negligence, which was, in substance, as follows: That on or about November 17, 1914, at about 6:15 or 6:30 p. m. of said day, oñe James E. White was acting as police officer of the City of Portland, Oregon, directing traffic in accordance with the traffic ordinances of the City of Portland at the intersection of Union Avenue and East Burnside Street in said City of Portland; that at that time an auto truck, belonging to defendant and driven by one of its employees, to wit, Alfred Mergens, was by said Mergens driven southward upon said Union Avenue on the right hand or west side of the street; that when said auto truck reached a point on Union Avenue near the northwest corner of such avenue and East Burnside Street, and north of East Burnside Street, Mergens stopped the auto truck belonging to defendant; that James E. White was standing at or near the intersection of the streets, and gave signals to Mergens to proceed; that Mergens, after receiving the signals from said White -to proceed, started up at a slow, safe and reasonable rate of speed, and at such rate of speed nearly crossed East Burnside Street, and, after passing well beyond the middle of such street, turned to the left and toward the east, in order to proceed eastward along East Burnside Street; that after giving the signals to Mergens to proceed the deceased carelessly and negligently turned his back upon Mergens and looked in a southerly direction, giving signals to vehicles which were stopped on Union Avenue south of East Burnside Street and directing them to advance northward; that as -said Mergens, driving defendant’s auto truck, passed around him, he carelessly and negligently kept his back turned to said auto truck, and after the front wheels of it had passed by deceased, and while the eyes and attention of Mergens were fixed forward and toward the east on East Burnside Street, in order to proceed carefully eastward along that street, said White carelessly and negligently stepped backward in front and directly in the path of the moving rear wheels of the auto truck, which struck him, knocked him down and inflicted upon him the injuries which resulted in his death; that deceased was guilty of contributory negligence which caused the accident and injuries referred to, in that, although he had notice and full knowledge of the dangerous position in which he was acting as traffic officer on a vehicle filled street in the congested district of the City of Portland, and although he knew and fully appreciated the danger of failing to look out for himself and to keep a careful watch over the passage of traffic of all kinds at the said intersection, he nevertheless carelessly and negligently turned his back upon defendant’s auto truck, and failed to look out for the danger of being struck by it, or some part thereof, or by some other vehicle which might be passing in compliance with his signals and directions.
The reply denied the matter in the answer in practically the following terms: The plaintiff admits the allegations contained in paragraph 2 of the answer, except that she denies the said James E. White gave signals to Mergens to proceed, that Mergens started at a slow, safe and reasonable rate of speed, and that he passed well beyond the middle of East Burnsidé Street before turning to the left and toward the east; and she further denies that the deceased carelessly and negligently turned his back upon Mergens, or carelessly and negligently looked in a southerly direction, that Mergens, driving the defendant’s auto truck, passed around deceased, that deceased carelessly and negligently kept his back turned to the auto truck, and that the said White carelessly and negligently stepped backward in front and directly in the path of the moving rear wheels of the auto truck as alleged. The plaintiff denies that the said James E. White was guilty of contributory negligence, and that he failed to look out for himself and to keep a careful watch over the passage of traffic on said streets, and denies that he carelessly and negligently turned his back on defendant’s auto truck, and failed to look out for the danger of being struck by the auto truck, or any part thereof, or any other vehicle which might be passing in accordance with his signals; and she alleges the fads to be as set forth in her complaint heretofore filed, and not otherwise.
Defendant demurred to the reply, for the reason that it did not state facts sufficient to constitute a defense to the new matter in defendant’s answer, and in accordance with the rules of the Circuit Court of Multnomah County gave the following notice of the points upon which it would rely on the hearing of the demurrer:
“Upon the hearing of this demurrer defendant will submit that said reply to which the demurrer is directed, being conjunctive in form, is therefore pregnant with admissions of the allegations contained in the affirmative answer of defendant, and hence does not constitute a denial in law of said affirmative defense. ’ ’
The demurrer was overruled, and upon the trial a verdict was had, from which defendant appeals.
Reversed.
For appellant there was a brief over the name of Messrs. Asher & Johnstone, with an oral argument by Mr. Hamilton Johnstone.
For respondent there was a brief and an oral argument by Mr. R. A. Sullivan.
Mr. Justice McBride
delivered the opinion of the court.
2, 3. We greatly regret being compelled to reverse this case upon a question of pleading, but we see no way to avoid doing so without violating all the established rules of pleading, both as prescribed by the Code and as they existed at common law. The rules of pleading under our Code are plain and easily followed. A party may make a general denial of all the allegations of a pleading, except such as he wishes to admit, or he may make a specific denial of each. It is a rule everywhere and under all systems of pleading that, where several material facts are alleged *114conjunctively, the denial must be so specific as to indicate the intent of the pleader to deny all of such' allegations, and it is the universal rule that material facts alleged conjunctively must be denied disjunctively. Mr. Bliss states the reason for this rule in the following language:
“There is a special reason, in states in which it is necessary to make oath to pleadings, why a negative pregnant should not be tolerated. No one could be convicted of perjury who should swear to such a denial, as it is uncertain what fact he intended to deny ”: Bliss on Code Pleading, § 332.
The question is settled in this state in the case of Scovill v. Barney, 4 Or. 288. In that case the complaint alleged that the plaintiff on February 15, 1870, “was mentally infirm and not of sound mind, and so insane as to be wholly incapable of attending to business.” The denial was as follows: “Defendant also denies that at the date of the 15th of February, 1870, the plaintiff was mentally infirm and not of sound mind, and so insane as to be wholly incapable of attending to business.” The court held the denial to be insufficient. In Moser v. Jenkins, 5 Or. 447, which was in replevin, the complaint alleged in substance, that upon a certain date the defendant wrongfully took and detained certain goods, the property of plaintiff, and that he still unjustly detains the same. The reply was as follows: Denies “that on and ever since the tenth day of April, 1875, the defendant wrongfully took and detained said goods and property from this plaintiff”; denies “that he still unjustly detains the same.” The court held that the denials were insufficient to raise any issue, and were virtual admissions of the truth of the allegations of the complaint. The subject will be found treated at length, with copious *115citations, in 1 Sutherland on Code Pleading, Sections 417, 418.
The reply in the case at bar consists wholly of conjunctive denials. It denies that deceased failed to look out for himself and keep a careful watch over the traffic on said street, which in its final analysis is an admission that he might have been negligent in one or the other of these respects. It denies that he carelessly and negligently turned his back on the defendant’s auto and failed to look out for danger of being struck, which is entirely consistent with the theory that he might have turned his back to the approaching truck, but that the act was not done in a careless or negligent manner, or that he might have turned his back without negligence and yet have failed to look out for danger of being struck. It denies that he carelessly and negligently stepped back in front and directly in the path of the moving rear wheels of the auto truck, which amounts to an admission that he stepped backward in front and directly in the path of the truck, but that he did not do it negligently and carelessly. This is exactly the class of denials condemned by the cases above cited and explicitly declared by them to raise no issue. The plaintiff should have confessed the demurrer and obtained leave to amend, which would have been cheerfully granted by any court. Having persistently refused to do this, we cannot remedy the omission here. This court has been exceedingly liberal in regard to defects in pleading, but it cannot extend that liberality so far as to condone the omission of material averments or denials. This view of the case renders it unnecessary to consider the other questions so ably discussed upon the hearing.
Mr. R. A. Sullivan, for the petition.

Messrs. Asher & Johnstone, contra.

Department 1.
The judgment is reversed and the demurrer to the reply sustained, and the cause remanded to the Circuit Court, with leave to plaintiff to apply there for permission to amend her reply. Reversed.
Me. Chief Justice Mooee, Me. Justice Buenett and Mb. Justice Benson concur.